            Case 2:20-mj-00292-JCB Document 31 Filed 06/08/20 Page 1 of 2



________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                                     Case No. 2:20-mj-292

                  Plaintiff,
                                                     ORDER GRANTING MOTION FOR
 vs.                                                     PROTECTIVE ORDER

 ESPERANZA APRIL HERNANDEZ and
 JUSTIN WILLIAM PIERCE,                               Magistrate Judge Jared C. Bennett

                  Defendants.



       Based upon the motion of the United States of America (“United States”), and with good

cause appearing, the court hereby finds that a protective order is necessary and appropriate in this

case to prevent harmful disclosure of the personal identifying information of various individuals

while still preserving the defendants’ right to a fair trial and meaningful discovery.

       Pursuant to the Court’s authority under Federal Rule of Criminal Procedure 16(d)(l), it is

hereby ordered:

       1.       The United States provide counsel for the defendants with unredacted copies of

the discovery in this matter, including documents/recordings that contain the personal identifying

information of third parties, including potential subjects and witnesses.

       2.       The produced unredacted discovery shall not be disclosed or made available for

inspection or copying to any person, other than as permitted in Paragraphs 3 and 4.

       3.       Unredacted discovery provided pursuant this order may be further disclosed to the

following people: (a) associates, secretaries, paralegals, private investigators, and other
            Case 2:20-mj-00292-JCB Document 31 Filed 06/08/20 Page 2 of 2




employees or independent contractors of such attorneys to the extent necessary to render

professional services in this criminal prosecution; and (b) court officials involved in this case.

       4.       Copies of discovery may be furnished to the defendants only after appropriate

redaction of all personal identifying information (dates of birth, social security numbers, home

addresses, and telephone numbers).

       5.       Persons obtaining access to the discovery produced pursuant to this protective

order shall use the information only for the preparation and conduct of this criminal trial, and any

connected hearings or appeals. No information disclosed pursuant to this order shall be used for

any other purpose or any other proceeding.

       6.       Within 90 days of the conclusion of this case, all discovery produced pursuant to

this order and all copies thereof (other than exhibits of the court) shall be returned to the United

States Attorney’s Office. Alternatively, counsel for the defendants may inform the United States

Attorney’s Office in writing that all such copies have been destroyed.

       7.       Counsel for the defendants are responsible for employing reasonable measures to

control duplication of, and access to, the unredacted discovery.

       8.       The provisions of this order governing disclosure and use of the discovery shall

not terminate at the conclusion of this criminal prosecution.

Signed this 8th day of June 2020.



                                               JARED C. BENNETT
                                               United States Magistrate Judge




                                                  2
